Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Kuri et al. for the "INTEGRATED CIRCUIT FOR DECODING CONTROL INFORMATION IN RADIO COMMUNICATION" filed 04/08/2020 has been examined.  This application is a continuation of 16/126,730, filed 09/10/2018 , now U.S. Patent #10,652,863 which is a continuation of 15/673,263, filed 08/09/2017, now U.S. Patent #10,104,644 which is a continuation of 15/356,359 filed 11/18/16, now US Patent#9,763,250 which is a continuation of 14/668,747, filed 03/25/2015 is now US Patent#9,629,126 which is a continuation of 13/750,681 filed 01/25/13 is now US Patent#9,019,920, which is a continuation of 13/357,430, filed 01/24/2012 ,now U.S. Patent #8,385,287 which is a continuation of 13/081,727, filed 04/07/2011 ,now U.S. Patent #8,249,013 which is a continuation of 12/298,707, filed 10/27/2008 ,now U.S. Patent #8,077,667 which is a national stage entry of PCT/JP2007/059089 , International Filing Date: 04/26/2007 and claims foreign priority to 2006-126454 , filed 04/28/2006  in Japan.  The Terminal Disclaimer filed 09/13/2021 has been received and accepted.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
	Specification
3.	The disclosure is objected to because of the following informalities: The status of the related applications USSN#16/126,730 filed 09/10/2018 noted on page 1, under the “Cross-reference to related applications” need to be updated.  This application is now U.S. Patent#10,652,863. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 
4.        The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.         Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Re Claims 1, 11:  Claim 1 is directed to an “integrated circuit” but the remainder of the claim only recites a process.  Similarly, claim 11 is for an “integrated circuit comprising circuitry”, but the body of the claim only recites process steps.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.       This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.       Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (US#7,355,962) in view of Papasakellariou (US#2007/0086406).
As best understood, regarding claims 1, 11, the references disclose a system for radio transmission assignment control for multi carrier communication, according to the essential  allocating one or more resource blocks according to one of a first allocation and a second allocation to a mobile station; and transmitting, to the mobile station, control information that includes assignment information indicating one or more resource blocks, and that includes information indicating one of the first allocation and the second allocation (see Figs. 1B, 13; Col. 5, line 60 to Col. 6, line 9 & Col. 8, line 6 plus, Col.11, line 58 to Col. 12. Line 21: 2 group cluster A & cluster B shown); wherein: a plurality of subcarriers that are consecutive in a frequency domain form one resource block, a determined number of resource blocks that are consecutive in the frequency domain form a group, and a plurality of groups exist (Fig. 1, wherein cluster 102 is a group of a plurality of consecutive resource blocks, and Fig. 2, wherein 2 groups are shown, cluster A and cluster B - Li et al., Col. 8, lines 6 plus), wherein, in the first allocation, first groups that are inconsecutive in the frequency domain form a first subset of the plurality of groups, second groups that are inconsecutive in the frequency domain form a second subset of the plurality of groups, the first subset and the second subset are different from each other, and the assignment information indicates the allocated one or more resource blocks from one of the first subset and the second subset (Fig. 1; Col. 11, lines 58 plus); in the second allocation, the assignment information indicates the allocated one or more resource blocks that are consecutive in the frequency domain (Fig. 1, Ref#102, wherein a cluster is a resource block that contains a plurality of frequency subcarriers 101 – Li et al. Col. 5, lines 48 plus. Cluster allocation and load scheduling controller 1301 (cluster allocator) collects all the necessary information, including the downlink /uplink SINR of clusters specified for each subscriber– Li et al. Col. 11, lines 58 plus); and the assignment information has the same number of bits in the first allocation and the second allocation (See Fig. 6; Col. 12, lines 23 plus).
does not disclose expressly the control information indicating the allocated RBs includes first and second allocation manner.  In the same field of endeavor, Papasakellariou (US#2007/0086406) teaches in Figs. 10-11 the diagrams illustrated the allocation of different reserved RBs for scheduling UEs includes the first allocation period of time and frequency resource (first TTI) and second allocation period (after M TTIs)(see also Fig. 6; para [0055]-[0062]).
As best understood, Regarding claims 2, 12, the reference further teach wherein at least one input coupled to the circuitry, wherein the at least one input, in operation, inputs data; and at least one output coupled to the circuity, wherein the at least one output, in operation, outputs data (Li et al.: see Figs. 3-4; Col. 9, line 25 to Col. 10, line 42).
As best understood, Regarding claims 3, 13, the reference further teaches wherein the assignment information indicates one or more groups, which include the allocated one or more resource blocks, of the plurality of groups (Li et al.: Fig. 6; Col. 12, lines 23 plus and Fig. 13; Col. 11, lines 58 plus).
As best understood, Regarding claims 5, 15, the reference further teaches wherein the information indicating one of the first allocation and the second allocation is represented by 1 bit (Li et al.: Col. 12, lines 23 plus).
As best understood, Regarding claims 6, 16, the reference further teaches wherein each of the plurality of groups is formed of a same predetermined number of resource blocks (Li et al.: see Figs. 5, 7).
As best understood, Regarding claims 7, 17, the reference further teaches wherein the predetermined number is variable (Li et al.: Fig. 13; Col. 11, lines 58 plus).
As best understood, Regarding claims 8, 9, 18, 19, the reference further teaches wherein Fig. 13; Col. 11, lines 58 plus).
As best understood, Regarding claims 10, 20, the reference further teaches wherein in the second allocation, the allocated one or more resource blocks are included in one or more groups of the plurality of groups (Li et al.: Fig. 6; Col. 12, lines 23 plus and Fig. 13; Col. 11, lines 58 plus).
One skilled in the art would have recognized the need for effectively and efficiently providing radio transmission assignment control for multi carrier communication, and would have applied Papasakellariou’s novel use of the allocating RBs for communication with a plurality of UEs into Li’ subcarrier selection for radio communications.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Papasakellariou’s methods for assigning resources in a communication system into Li et al.’s multi carrier communications with group based subcarrier allocation with the motivation being to provide a system and method for radio communication base station used for multi carrier communication.
Allowable Subject Matter
9.	Claims 4, 14 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten to overcome 112(b) rejection as stated above, and in independent form including all of the limitations of the base claims and any intervening claims.  
10.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein, in the first allocation, the assignment information indicates one of the first subset and the second subset, which includes the allocated one or more resource blocks, as specifically recited in the claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892. 
12.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
03/25/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477